                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LLAMAR VENSON,                                    2:20-CV-11865

                 Petitioner,              HON. TERRENCE G. BERG

      v.                                ORDER DENYING PETITION
ROBERT VASHAW,1                           FOR WRIT OF HABEAS
                                               CORPUS
                 Respondent.


     Llamar Venson is serving a 15-to-30-year sentence at a Michigan
correctional facility for his Wayne Circuit Court jury trial conviction of

first-degree criminal sexual conduct. Venson has filed a petition for writ
of habeas corpus under 28 U.S.C. § 2254 raising four claims: (1) the trial
court erred in scoring the sentencing guidelines, (2) trial counsel was

ineffective for failing to move for a directed verdict, (3) insufficient
evidence was presented at trial, and (4) there was a prejudicial twelve-
year pre-indictment delay. Because the claims are without merit, the

petition will be DENIED. The Court will also DENY a certificate of
appealability and deny permission to appeal in forma pauperis.




1The Court corrects the caption to name Robert Vashaw as Respondent.
See Edwards v. Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich. 2006); see
also Rule 2(a), 28 foll. U.S.C. § 2254.
                           BACKGROUND
     The Michigan Court of Appeals summarized the facts surrounding

Venson’s conviction as follows:

           This case arises from a sexual assault that occurred on
     July 4, 2004. The victim, 23-years old at the time, lived with
     her grandmother, who required her to be home by 11:00 p.m.
     After spending an evening with her boyfriend, Adrigo
     Cowans, the victim returned home late and found that her
     grandmother would not let her in the house. Cowans and the
     victim drove around until Cowans decided where they would
     go for the night. They pulled in front of a house and Cowans
     said that his cousin and his friend would be coming to the
     house. The victim went inside with Cowans and did not see
     anyone.

            Cowans and the victim sat on the couch and watched
     television. After Cowans fell asleep, someone knocked on the
     door. The victim tried to wake Cowans, but was unable to do
     so. An elderly woman came out from one of the bedrooms and
     let in two men, who the victim believed were Cowans’s cousin
     and his friend. According to the victim, one of the men asked
     the victim if she smoked marijuana. She said yes and asked if
     it was “already rolled.” Both men said no. They asked if she
     wanted to smoke and she said yes. The victim went to the
     bathroom and, when she came out, the men were in a
     bedroom. She asked if they could smoke in the living room
     near Cowans, but the men said no. After one of the men lit a
     marijuana blunt and both men smoked it, one of the men
     brought the blunt to the victim, who was standing in the
     doorway to the bedroom. After inhaling the marijuana, the
     victim became light-headed; after inhaling a second time, her
     legs and feet started to become weak and she started to lose
     her balance. The man who handed her the blunt caught her
     and brought her to the couch in the bedroom.

                                   2
      The victim testified that the men kept asking her if she
was okay, but her tongue was getting numb and she could not
speak or move. One of the men shut the door to the bedroom.
They started asking each other about a condom, which neither
of them had, and then debated who would go first. One of the
men tried to take the victim’s dress off from the top, but was
unable to do so. The men then lifted up her dress and laid her
down, still arguing about who would go first. One of the men
pulled her dress up and the other man pulled down her
underwear. One of the men then put his penis in her vagina.
The victim testified that she was crying. The other man was
rubbing the victim’s breast area. When the first man stopped,
the other man put his penis in the victim’s vagina. After the
second man finished, the men started to leave, but then one
of them turned around and fixed the victim’s clothing. The
men carried the victim out to the living room and sat her in a
chair. She was still unable to communicate, stand, or walk.
The men then left out the front door.

      Cowans testified that when he woke up, the victim was
sitting in a chair in the corner crying. The victim said that she
wanted to get out of the house, and Cowans helped her to the
car. Cowans asked the victim why she was crying and she
said, “[Y]our cousin and his friend raped me.” After going back
inside and confronting defendant and Williams, who denied
the sexual assault, Cowan took the victim to the hospital.

      Dr. Chada Reddy testified that she worked at Holy Cross
Hospital in Detroit in July 2004 as an emergency room doctor
and, based on a review of his chart, confirmed that he saw the
victim on July 4, 2004. He further testified that a rape kit was
completed, and there would also have been emergency room
records, which he did not have; someone had informed him
that the records had been destroyed. Reddy testified
regarding the information contained in the three pages from
the rape kit. Reddy did not know if there were more than three
pages to the rape kit, and he did not recall a need to order a
toxicology report for the victim.
                                3
      Ulysha Hall, Deputy Chief of Police for the Detroit
Police Department, was on patrol on July 4, 2004. Dispatch
sent her and her partner to Holy Cross Hospital, where she
spoke with the victim and produced a report. The victim
identified her perpetrators as black males and provided their
nicknames, which were “T” and “Thug,” who also was called
“Animal Thug.” Hall notified the Sex Crimes Unit about the
alleged assault.

      The victim’s rape kit was one of approximately 11,000
rape kits discovered in storage by the Detroit Police
Department in 2009. Kathy Fox, a forensic scientist with the
Michigan State Police in the Lansing Crime Lab, testified that
a crime lab in Virginia analyzed the rape kit in 2010.1 Fox
explained that analysis revealed spermatozoa on the victim’s
vaginal swabs and semen on the victim’s dress, and that both
the vaginal swabs and the dress were submitted for DNA
analysis. The DNA profile from the sperm fraction of the
vaginal swabs was consistent with the mixture of two foreign
individuals, including a major male contributor (male one)
and a minor donor. The DNA profile obtained from the sperm
fraction of the dress was consistent with a male contributor
(male two). In 2011, a search of the “Michigan State Police
DNA Index System Database”2 associated the sperm fraction
on the dress with Cowans,3 and the sperm fraction on the
vaginal swabs with defendant.

      Detective Janet Sise, assigned to the Wayne County
Prosecutor’s Sexual Assault Kit Task Force, became the
officer-in-charge of the victim’s case in 2014. In 2016,
defendant and his codefendant, Tyrod Lerenzo Williams, were
charged with CSC-I under MCL 750.520b(1)(d)(i ) (defendant
was aided or abetted by another person and knew that the
victim was physically helpless) and third-degree criminal
sexual conduct (CSC-III) under MCL 750.520d(1)(c) (victim
physically helpless). They were tried jointly before one jury in
2017. The jury acquitted Williams, but convicted defendant of
                              4
     CSC-I, and, as already indicated, the trial court sentenced
     him to 15 to 30 years’ imprisonment.
      ______________________________________
     1 Fox explained that when the Detroit Police discovered the

     rape kits, they looked for other crime labs around the country
     to help process them in a timely manner.

     2The witness likely was referring to CODIS, the Combined
     DNA Index System.

     3 Both the victim and Cowans testified that they had had sex
     in a park on their evening out.
People v. Venson, No. 339921, 2019 WL 942310, at *1-3 (Mich. Ct. App.
Feb. 26, 2019).

     After sentencing, Venson filed a claim of appeal in the Michigan
Court of Appeals. His appointed appellate counsel filed an appellate brief
that raised one claim:

     I. The trial court erred scoring OV4 at 10 points where no
     psychological injury occurred to the victim and erred scoring
     OV8 at 15 where there was no victim asportation.
     Venson also filed his own pro se supplemental brief that raised an
addition four claims:

     II. Defendant-Appellant’s due process rights were violated
     when the Detroit Police Department and Wayne County
     Prosecutor’s Office failed to secure potentially exculpatory
     evidence or bring him to trial within a timely manner.

     III. The prosecution failed to prove all elements of the crime
     as charged beyond a reasonable doubt, as shown by the not
     guilty verdict of Appellant’s co-defendant, Tyrod Williams.


                                    5
     IV. Trial court erred in denying Defendant-Appellant’s motion
     to quash the incomplete medical records pertaining to
     complainant’s visit to the emergency room on July 4, 2004.

     V. Trial counsel was ineffective for failing to move for a
     directed verdict of acquittal after co-defendant Tyrod
     Williams was found not guilty on all charges.
     The Michigan Court of Appeals affirmed in an unpublished opinion.
Venson, 2019 WL 942310. Venson filed an application for leave to appeal
in the Michigan Supreme Court that raised the same claims, but it was

denied by standard order. People v. Venson, 932 N.W.2d 778 (Mich. 2019
(Table).
                       STANDARD OF REVIEW

     Section 2254(d) of Title 28 of the United States Code, as amended
by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
Pub. L. No. 104-132, 110 Stat. 1214, places strict limits on federal courts’

authority to grant applications for a writ of habeas corpus by state
prisoners. Moore v. Mitchell, 708 F.3d 760, 781 (6th Cir. 2013). Section
2254(d) instructs that federal courts “shall not” grant a habeas petition

filed by a state prisoner with respect to any claim adjudicated on the
merits by a state court, absent applicability of either of two specific
exceptions. The first exception occurs if the state-court judgment

“resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the
Supreme Court.” 28 U.S.C. § 2254(d)(1). The second exception applies if

                                     6
the state court judgment “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented

in the State court proceeding.” 28 U.S.C. § 2254(d)(2). The statute
therefore requires a high degree of deference to state-court rulings and
demands those decisions be given the benefit of the doubt. Renico v. Lett,

559 U.S. 766, 773 (2010). Fundamentally, § 2254(d) casts federal habeas
review as a safeguard against “extreme malfunctions in the state
criminal justice systems, not a substitute for ordinary error correction

through appeal.” Harrington v. Richter, 562 U.S. 86, 103 (2011) (citation
omitted).
                                DISCUSSION

A. Sentencing Guidelines
        Venson first claims that the trial court erred in scoring the
sentencing guidelines. He asserts that he was incorrectly assessed points

for the offense variables concerning psychological injury to the victim and
for moving the victim to a place of greater danger. The Michigan Court of
Appeals found that the scoring of the guidelines was sufficiently

supported by the record and denied relief. Venson, 2019 WL 942310, at
*3-4.
        In general, “a state court’s interpretation of state law . . . binds a

federal court sitting in habeas corpus,” and federal habeas relief is not
available for errors of state law. Bradshaw v. Richey, 546 U.S. 74, 76


                                       7
(2005) (per curiam). More specifically, “errors in the application of state
sentencing guidelines . . . cannot independently support habeas relief.”

Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016). Habeas petitioners
have “no state-created interest in having the Michigan Sentencing
Guidelines applied rigidly” in their sentence determinations. Mitchell v.

Vasbinder, 644 F. Supp. 2d 846, 867 (E.D. Mich. 2009). A claim that the
state trial court incorrectly scored, calculated, or applied the state
sentencing guidelines is not a cognizable claim for federal habeas review.

Paris v. Rivard, 105 F. Supp. 3d 701, 724 (E.D. Mich. 2015) (citing
McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006)).
     Venson also argues that his sentence was based on material

misinformation because the guidelines were scored based on allegations
for which there was no evidentiary support. It is true that a sentence may
violate due process if it is based upon “material ‘misinformation of

constitutional magnitude.’” Koras v. Robinson, 123 F. App’x 207, 213 (6th
Cir. 2005) (quoting Roberts v. United States, 445 U.S. 552, 556 (1980));
see also United States v. Tucker, 404 U.S. 443, 447 (1972); Townsend v.

Burke, 334 U.S. 736, 741 (1948). But to prevail on such a claim, the
petitioner must show (1) that the information before the sentencing court
was materially false, and (2) that the court relied on the false information

in imposing the sentence. Koras, 123 F. App’x at 213 (quoting United
States v. Stevens, 851 F.2d 140, 143 (6th Cir. 1988)).


                                     8
     Venson fails to demonstrate that the guidelines were scored based
on material misinformation. With respect to psychological injury, the

scoring reflected “serious psychological injury requiring professional
treatment occurred to a victim.” MICH. COMP. LAWS § 777.34(1)(a). The
victim testified at trial that “this incident hurted more than anything else

I been through in my life,” and resulted in her “going through a lot of
therapy.” (ECF No 9-10, PageID.863-65.) (5-Tr. 4/20/2017, at 94.) The
victim stated for the presentence investigation report that she “felt like

[she] was just a piece of trash,” now looks at men differently, and the
incident has ruined her relationships. (ECF No. 9-17, PageID.1197-1200,
1222.) The scoring was therefore not based on material misinformation.

     With respect to the other contested variable, the scoring reflected
that the victim was moved to “another place of greater danger.” MICH.
COMP. LAWS § 777.38(1)(a). The trial evidence indicated that after being

drugged by the perpetrators, one of them brought the victim from the
doorway into another room and sat her on a couch. (ECF No. 9-10,
PageID.811). This location was further away from the living room where

her boyfriend had fallen asleep. (Id. at PageID.806-07.) One of the
perpetrators then closed the door. (Id. at PageID.814.) Thus, the finding
of the trial court with respect to this variable was also not based on

material misinformation.




                                     9
     Venson therefore fails to establish entitlement to habeas relief
based on his first claim.

B. Sufficiency of the Evidence
     Venson asserts that insufficient evidence was presented at trial to
sustain his conviction for first-degree criminal sexual conduct performed

with the aid or assistance of another person because his co-defendant was
acquitted. He relatedly claims that his counsel was ineffective for failing
to move for a directed verdict of acquittal after the jury returned a not

guilty verdict with respect to his co-defendant.
     The Michigan Court of Appeals rejected the claim as follows:

           Defendant also contends that there was insufficient
     evidence to support his conviction of CSC-I under MCL
     750.520b(1)(d) because an essential element of this offense is
     that the actor be aided or abetted by another person and the
     jury found defendant’s alleged accomplice, Williams, not
     guilty of the charged offense. Once again, we disagree. This
     Court reviews de novo a challenge to the sufficiency of the
     evidence. People v. Willis, 322 Mich. App. 579, 583; 914
     N.W.2d 384 (2018). In determining whether sufficient
     evidence to support a conviction was presented at trial, “this
     Court must view the evidence in a light most favorable to the
     prosecution and determine whether a rational trier of fact
     could find that the essential elements of the crime were
     proved beyond a reasonable doubt.” Id. Further, “a reviewing
     court is required to draw all reasonable inferences and make
     credibility choices in support of the jury’s verdict.” People v.
     Nowack, 462 Mich. 392, 400; 614 N.W.2d 78 (2000). “Whether
     conduct falls within the scope of a criminal statute ... is a
     question of statutory interpretation that [this Court]
     review[s] de novo.” Willis, 322 Mich. App. at 584.
                                    10
     Defendant was charged and convicted under MCL
750.520b(1)(d)(i), which provides:

     (1) A person is guilty of criminal sexual conduct in
     the first degree if he or she engages in sexual
     penetration with another person and if any of the
     following circumstances exists:

                             ***

     (d) The actor is aided or abetted by 1 or more other
     persons and either of the following circumstances
     exists:

     (i) The actor knows or has reason to know that the
     victim     is   mentally    incapable,   mentally
     incapacitated, or physically helpless.

      “The phrase ‘aids or abets’ is used to describe any type
of assistance given to the perpetrator of a crime by words or
deeds that are intended to encourage, support, or incite the
commission of that crime.” People v. Henderson, 306 Mich.
App. 1, 10; 854 N.W.2d 234 (2014) (quotation marks and some
citations omitted). In order to establish that a person aided or
abetted the commission of a crime, prosecution must show

     that (1) the crime charged was committed by the
     defendant or some other person, (2) the defendant
     performed acts or gave encouragement that
     assisted the commission of the crime, and (3) the
     defendant intended the commission of the crime or
     had knowledge that the principal intended its
     commission at the time he gave aid and
     encouragement. [Id. (quotation marks and citation
     omitted).]


                              11
      Defendant contends that there was insufficient evidence
to support his conviction because an accomplice is a necessary
element of the offense and the jury acquitted his alleged
accomplice, Williams, of all charges. Defendant is incorrect.
The plain language of the relevant statute does not include
any express requirement that the person who aided or abetted
the defendant be convicted of any offense. See MCL
750.520b(1)(d). Rather, the statute merely requires that the
other person “aided or abetted” the defendant, which means
that the other person performed acts or gave encouragement
that assisted the commission of the crime and intended the
commission of the crime or had knowledge that the principal
intended its commission at the time that the person gave aid
or encouragement. Henderson, 306 Mich. App. at 10.6

      Despite his acquittal, there was sufficient evidence for
the jury to find beyond a reasonable doubt that Williams
performed acts or gave encouragement that assisted
defendant’s commission of CSC-I and that Williams intended
the commission of CSC-I, or had knowledge that defendant
intended its commission, at the time that Williams gave aid
or encouragement. The record shows that both men
participated in offering the marijuana to the victim, both
repeatedly asked if she were okay, they discussed together
whether either had a condom, and they debated who would
“go first.” The victim testified that one of the men lifted her
dress up and the other man pulled down her underwear. The
victim’s testimony clearly established that Williams
performed acts that assisted in the commission of the crime.
Williams’s intent that CSC-I be committed, or knowledge that
defendant intended to commit CSC-I, can be inferred from his
actions in assisting in removing the victim’s clothing, which
occurred after the two men discussed a condom and argued
about who would “go first.” On this record, there was
sufficient evidence that Williams aided or abetted defendant.
Defendant does not dispute the elements of sexual
penetration and that the victim was physically helpless.
Therefore, there was sufficient evidence to support
                               12
     defendant’s conviction of CSC-I under MCL 750.520b(1)(d)(i).
     ______________________________

     6 This Court has held that in order to support a defendant’s
     conviction under MCL 750.520b(1)(d)(ii ) under an aiding or
     abetting theory, it was not necessary to “show that a
     specifically named individual was the guilty principal, but
     only that some individual was a guilty principal.” People v.
     Vaughn, 186 Mich. App. 376, 382; 465 N.W.2d 365 (1990).
     That a principal need not be convicted in order to convict an
     aider and abettor under MCL 750.520b(1)(d) lends support to
     the conclusion that an aider and abettor need not be convicted
     in order to convict a principal under the statute.
Venson, 2019 WL 942310, at *6-7.

     Under clearly established Supreme Court law, the standard
governing sufficiency of the evidence claims is “whether, after viewing
the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under
AEDPA, moreover, a habeas court’s “review of a state-court conviction for

sufficiency of the evidence is very limited,” Thomas v. Stephenson, 898
F.3d 693, 698 (6th Cir. 2018), because Jackson claims are “subject to two
layers of judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651

(2012) (per curiam). First, it is the responsibility of the jury to decide
what conclusions should be drawn from the evidence admitted at trial.
Johnson, 566 U.S. at 651 (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011)

(per curiam)). “And second, on habeas review, ‘a federal court may not
overturn a state court decision rejecting a sufficiency of the evidence
                                   13
challenge simply because the federal court disagrees with the state court.
The federal court instead may do so only if the state court decision was

‘objectively unreasonable.’” Id. (quoting Smith, 565 U.S. at 2); see also
Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating that “two
layers of deference apply [to a sufficiency-of-the-evidence claim], one to

the jury verdict, and one to the state appellate court”).
     The Michigan Court of Appeals did not unreasonably decide this
claim. As indicated by the state court, the particular section of the

criminal sexual conduct statute at issue required as an element that
Venson engaged in sexual penetration with the aid of another person
while Venson had reason to know that the victim was helpless. MICH.

COMP. LAWS § 750.520b(1)(d)(i). Venson asserts that because his co-
defendant was acquitted, it necessarily followed that the jury did not find
beyond a reasonable doubt that he was aided by another person.

     The argument is unsound. It does not follow from co-defendant’s
acquittal that the jury found Venson acted alone or was not aided by
another person. It is entirely consistent with the verdicts and the

evidence that the jury was convinced beyond a reasonable doubt of
Venson’s identity as one of the perpetrators, and of the fact that a second
person aided Venson on the crime, but at the same time the jury

harbored a reasonable doubt as to the identity of the second perpetrator.




                                    14
     Michigan law holds that the particular identity of the other
individual is not an element of this section of the criminal sexual conduct

statute. See People v. Vaughn, 465 N.W.2d 365, 369 (Mich. App. 1990).
And with respect to this element the jury was instructed, “that before or
during the alleged sexual act the defendant was assisted by another

person who either did something or gave encouragement to assist the
commission of the crimes.” (ECF No. 9-11, PageID.1120) (emphasis
added). The jury was not instructed that in order for the element to be

satisfied, it must specifically find that co-defendant was in fact the person
who aided Venson. And the Court notes that the quantum of proof
differed between Venson and his co-defendant: Venson’s identity was

established through DNA evidence whereas no DNA evidence was
presented with respect to his co-defendant.
     Moreover, even if it were the case that the jury both acquitted co-

defendant and yet also found beyond a reasonable doubt that co-
defendant was the person who aided Venson, such a situation would only
indicate that the jury rendered logically inconsistent verdicts. Clearly

established Supreme Court law, however, holds that “inconsistent
verdicts are constitutionally tolerable.” Dowling v. United States, 493
U.S. 342, 353-54 (1990). “Inconsistency in a verdict is not a sufficient

reason for setting it aside.” Harris v. Rivera, 454 U.S. 339, 345 (1981).
The fact that an inconsistent verdict might be the result of lenity on the


                                     15
part of the factfinder, coupled with the fact that the prosecutor is unable
to obtain appellate review of a conviction, “suggests that inconsistent

verdicts should not be reviewable.” United States v. Powell, 469 U.S. 57,
65 (1984).
     Finally, to the extent Venson argues that the evidence of his guilt

is otherwise constitutionally insufficient, the argument is without merit.
The victim testified to all the necessary elements of the offense. She
described being drugged by a laced marijuana cigarette and thereby

being rendered physically helpless. She described how two men assisted
each other by moving her body to a couch to engage in acts of sexual
penetration. Venson’s identity as one of the two men who raped the victim

was proven beyond a reasonable doubt by the DNA evidence. Venson’s
attack on the credibility of the victim’s testimony does not speak to the
constitutional sufficiency of the evidence. A federal habeas court may not

re-weigh the evidence or re-determine the credibility of the witnesses.
Marshall v. Lonberger, 459 U.S. 422, 434 (1983); Matthews v.
Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

     With respect to counsel’s failure to move for a directed verdict of
acquittal on this basis, the failure to raise a meritless claim does not
constitute ineffective assistance of counsel. See Mahdi v. Bagley, 522

F.3d 631, 638 (6th Cir. 2008) (“No prejudice flows from the failure to raise
a meritless claim.”).


                                    16
     Venson’s second and third claims are therefore without merit.
C. Pre-Indictment Delay and Destruction of Evidence

     Venson’s final claim asserts that the delay between the offense and
the prosecution rendered his trial fundamentally unfair. He asserts that
the delay resulted in the loss of the victim’s emergency room records,

which may have included a toxicology report relevant to the victim’s
testimony that she was rendered physically helpless by drugs given to
her by the perpetrators. The Michigan Court of Appeals rejected the

claim on the merits, essentially finding that Venson failed to demonstrate
prejudice. Venson, 2019 WL 942310, at *4-5.
      The Due Process Clause provides a limited role in protecting

criminal defendants against pre-arrest or pre-indictment delay. United
States v. Lovasco, 431 U.S. 783, 789 (1977). Proof of prejudice is generally
a necessary but not sufficient element of a due process claim involving

pre-indictment delay, and the due process inquiry must consider the
reasons for the delay as well as prejudice to the accused. Id. at 790.
     The Sixth Circuit has consistently read Lovasco to hold that

dismissal for pre-indictment delay is warranted only when the defendant
shows: (1) substantial prejudice to his or her right to a fair trial; and (2)
that the delay was an intentional device by the government to gain a

tactical advantage. United States v. Brown, 959 F.2d 63, 66 (6th Cir.
1992). Where the pre-indictment delay is caused merely by negligence on


                                     17
the part of prosecutors or police, no due process violation exists. United
States v. Rogers, 118 F.3d 466, 476 (6th Cir. 1997) (rejecting the

argument that “reckless or negligent disregard of a potentially
prejudicial circumstance violates the Fifth Amendment guarantee of due
process”); United States v. Banks, 27 F. App’x. 354, 357 (6th Cir. 2001)

(“Our Circuit has recognized that where delay is due to simple negligence
and not a concerted effort by the government to gain an advantage, no
due process violation exists.”). Where a habeas petitioner fails to show

that the prosecutor delayed the prosecution for illegitimate reasons, it is
unnecessary for a court to determine whether the petitioner satisfies the
“substantial prejudice” requirement. Wolfe v. Bock, 253 F. App’x. 526, 532

(6th Cir. 2007) (no due process deprivation of right to fair trial when
petitioner failed to establish that 15-year delay between murder and his
arrest was for illegitimate reasons); United States v. Schaffer, 586 F.3d

414, 425-26 (6th Cir. 2009).
     There is no indication in the record that the police or prosecutor
intentionally delayed charging Venson as part of a tactic designed to

make it more difficult for him to mount a defense. The incident occurred
in July of 2004, and Venson was not arrested until August of 2016. The
bulk of the delay was the result of the unconscionable mishandling by the

police of approximately ten-thousand rape kits. (ECF No. 9-8,
PageID.531.) The kits were outsourced for analysis, and Venson’s DNA


                                    18
was matched to the victim’s rape kit in 2011. (Id., PageID.541, 544).
Venson was not arrested for another five years, but according to the state

court, that was the result of “law enforcement’s reasonable decision to
prioritize investigation of serial sex offenders over the investigation of
single offenders,” given the volume of cases arising out of the cache of

untested rape kits. Venson, 2019 WL 942310, at *5. The record therefore
reflects that the delay was caused by the negligent handling rape kits
and then by the prioritization of cases involving serial rapists – neither

of which involved an intentional device by the government to gain a
tactical advantage in Venson’s case. Venson’s pre-indictment delay claim
is therefore without merit.

     Venson relatedly asserts that the police knew or should have known
that the hospital would destroy the victim’s medical records after
expiration of the 11-year record retention period, yet they made no effort

to secure the records prior to their destruction.
     The failure of police to preserve evidence that is only potentially
useful for a defendant is not a denial of due process of law unless the

defendant can show bad faith on the part of police. Arizona v.
Youngblood, 488 U.S. 51, 57-58 (1988). When the state fails to preserve
evidentiary material “‘of which no more can be said than that it could

have been subjected to tests, the results of which might have exonerated
the defendant,’ a defendant must show: (1) that the government acted in


                                    19
bad faith in failing to preserve the evidence; (2) that the exculpatory
value of the evidence was apparent before its destruction; and (3) that

the nature of the evidence was such that the defendant would be unable
to obtain comparable evidence by other means.” Monzo v. Edwards, 281
F.3d 568, 580 (6th Cir. 2002). A habeas petitioner has the burden of

establishing that the police acted in bad faith in failing to preserve
potentially exculpatory evidence. See Malcum v. Burt, 276 F. Supp. 2d
664, 683 (E.D. Mich. 2003). “The presence or absence of bad faith by the

police for purposes of the Due Process Clause must necessarily turn on
the police’s knowledge of the exculpatory value of the evidence at the time
it was lost or destroyed.” Youngblood, 488 U.S. at 56, n.

     Here, Venson fails to demonstrate that the government acted in bad
faith in failing to preserve the evidence. Moreover, it is far from apparent
that the hospital records had any exculpatory value. It is not known

whether toxicology tests were performed or, if so, what they showed. And
there is no indication that police were aware of any such tests or their
results. Without such awareness it difficult to infer a bad-faith motive for

failing to secure records prior to their destruction. The mere fact that the
police may have been negligent or grossly negligent in allowing the
medical records to be destroyed by itself is insufficient to show that the

police acted in bad faith. Monzo, 281 F.3d at 580. The claim is without
merit.


                                    20
                             CONCLUSION
     As all of Venson’s claims are without merit, the Court DENIES the

petition for a writ of habeas corpus.
     Furthermore, because reasonable jurists would not debate this
result, the Court DENIES a certificate of appealability. See 28 U.S.C. §

2253(c)(2). Finally, because any appeal would be frivolous, leave to
appeal in forma pauperis is DENIED. See 28 U.S.C. § 1915(a)(3).


IT IS SO ORDERED.


Dated: June 30, 2021           s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                    21
